In an action, inter alia, to recover damages for trespass and civil rights violations, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated December 10, 2002, which denied their motion pursuant to CPLR 3215 (a) for leave to enter a judgment upon the defendants’ default in appearing and answering, and granted the defendants’ cross motion pursuant to CPLR 3012 (d) to compel the plaintiffs to accept their answer.
Ordered that the appeal by Thomas Nasca is dismissed, for failure to perfect the same in accordance with the rules of this Court (see 22 NYCRR 670.8 [c] [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from by Dean Nasca, with costs.
The Supreme Court providently exercised its discretion in denying the motion and granting the cross motion. The delay was brief and the plaintiffs were not prejudiced thereby. Furthermore, there is a potentially meritorious defense (see Kelly v National Wholesale Liquidators, 296 AD2d 568 [2002]). Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.